 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   MICHAEL G. TIERNEY
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, Ca 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:18-CR-00086-LJO-SKO

12                                 Plaintiff,

13                                                        AMENDED STIPULATION AND PROTECTIVE
                                                          ORDER BETWEEN THE UNITED STATES
14                          v.                            AND DEFENDANT REGARDING
                                                          PRODUCTION OF PROTECTED
15                                                        INFORMATION

16   SAWTANTRA CHOPRA,

17                                 Defendant.

18
19

20          WHEREAS, the discovery in this case contains private personal information regarding third
21 parties (both adults and minors), including but not limited to their names, dates of birth, physical

22 descriptions, medical information, telephone numbers and/or residential addresses (“Protected

23 Information”); and

24          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
25 unauthorized disclosure or dissemination of this information to anyone not a party to the court
26 proceedings in this matter:

27          The parties agree that entry of a stipulated protective order is therefore appropriate.
28
                                                          1
 1          THEREFORE, defendant SAWTANTRA CHOPRA, by and through his counsel of record,

 2 Michael D. Chaney and Anthony P. Capozzi (“Defense Counsel”), and the United States of America, by

 3 and through Assistant United States Attorney Michael G. Tierney, hereby agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5 Criminal Procedure, and its general supervisory authority.

 6          2.      This Order pertains to all discovery provided to or made available to Defense Counsel and

 7 Defendant, Sawtantra Chopra, as part of discovery in this case (hereafter, collectively known as “the

 8 discovery”).
 9          3.      By signing this Stipulation and Protective Order, Defense Counsel and Defendant,

10 Sawtantra Chopra, agrees not to share any documents that contain Protected Information with anyone

11 other than Defendant, Defense Counsel’s attorneys, designated defense investigators, designated defense

12 experts, and support staff.

13          4.      The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 United States of America (“Government”). Defendant and Defense Counsel will return the discovery to

16 the Government or certify that it has been shredded at the conclusion of the case, except as authorized by

17 further order of the Court.

18          5.      Defendant and Defense Counsel shall store the discovery in a secure place and will use

19 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement.

20          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

21 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

22 / / /

23 / / /

24 / / /

25 / / /
26 / / /

27 / / /

28
                                                          2
 1            7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4 IT IS SO STIPULATED.

 5

 6 Dated: October 2, 2018                         By:     /s/ Anthony P. Cappozi
                                                          Anthony P. Capozzi
 7                                                        Attorney for Defendant
                                                          SAWTANTRA CHOPRA
 8
 9 Dated: October 2, 2018                         By:     /s/ Michael D. Chaney
                                                          Michael D. Chaney
10                                                        Attorney for Defendant
                                                          SAWTANTRA CHOPRA
11

12 Dated: October 2, 2018                                 MCGREGOR W. SCOTT
                                                          United States Attorney
13

14                                                 By:    /s/ Michael G. Tierney
                                                          Michael G. Tierney
15                                                        Assistant U.S. Attorney

16
                                                     ORDER
17

18 IT IS SO ORDERED.
19
     Dated:        October 3, 2018                               /s/   Sheila K. Oberto          .
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
26

27

28
                                                          3
